Case: 20-20504     Document: 00515859139         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 12, 2021
                                  No. 20-20504
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Administrator-Benefits for the Exxonmobil Savings
   Plan,

                                                             Plaintiff—Appellee,

                                       versus

   Linda Janesko; Wendy Witterschein,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-375


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Before considering an appeal’s merits, we must confirm that we have
   jurisdiction. Castaneda v. Falcon, 166 F.3d 799, 801 (5th Cir. 1999). Under 28
   U.S.C. § 1291, we are limited to reviewing “final decisions of the district



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20504      Document: 00515859139          Page: 2   Date Filed: 05/12/2021




                                    No. 20-20504


   courts.” In suits against multiple defendants, a decision is not final, and
   therefore not appealable, until “the district court has decided all claims
   against all parties.” Williams v. Seidenbach, 958 F.3d 341, 346 (5th Cir. 2020)
   (en banc); see also Fed. R. Civ. P. 54(b). This appeal contravenes the final-
   judgment rule in two ways. First, it was filed before the Defendants-
   Appellants’ dispute with the other defendants was resolved. The notice of
   appeal was filed on September 22, 2020, but the Agreed Order of Dismissal
   was not entered until January 14, 2021. Second, it was filed before the other
   defendants’ counterclaim against the Plaintiff-Appellee was resolved.
   Indeed, the Agreed Order of Dismissal indicates that live counterclaims still
   exist against the Plaintiff-Appellee from both sets of defendants.
          IT IS ORDERED that this appeal is DISMISSED for lack of
   jurisdiction.




                                         2